DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020, 07/01/2020, and 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure 
In claim 19, limitations “means for generating,” “means for splitting,” and “means for applying” has support found in specification paragraph 193 and is disclosed as “the one or more means comprise one or more processors implemented in circuitry”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 9, 18, and 19, claim limitation “collocated motion compensated pixels” is unclear as to how to interpret the term collocated with regard to how two pixels are related to each other. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to mean mirror located pixels across the split line.
Claims 2-8, and 10-17 are rejected for their dependence on claims 1 and 9, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 18 is directed to a computer-readable storage medium that is not limited to only include non-transitory hardware embodiments, and can thus be interpreted to include software embodiments per se. Therefore, it does not fall within at least one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (“Triangular Prediction Unit Mode” JVET Oct. 2018) (hereinafter Liao) in view of Lim et al. (US 20200413069) (hereinafter Lim).
Regarding claim 1, Liao teaches A method of processing video data, the method comprising: 
generating, by one or more processors implemented in circuitry, a coding unit for a chroma component of a block of video data in a YUV 4:4:4 format or in a YUV 4:2:0 format (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding coding unit in YUV 4:2:0 format, as evidenced by the smaller scale CU of the chrominance samples); 
splitting, by the one or more processors, the coding unit for the chroma component into a first triangle-shaped partition and a second triangle-shaped partition based on enabling of a triangular prediction unit mode (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode); and 
applying, by the one or more processors, pixel blending using a set of weights for the YUV 4:2:0 format to generate a predicted block for the chroma component when the one or more processors generate the coding unit for the chroma component in the YUV 4:2:0 format (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode and blending with weighting factor groups for YUV 4:2:0 format);
	wherein applying pixel blending comprises determining weighted averages, using the set of weights for the YUV 4:2:0 format, of collocated motion compensated pixels of the first triangle-shaped partition and the second triangle-shaped partition based on motion information of the first triangle-shaped partition and the second triangle-shaped partition, respectively (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode and blending with weighting factor groups for YUV 4:2:0 format of mirror located pixel values based on the motion vector differences between the triangle).
However, Liao does not explicitly teach applying the prediction process to YUV 4:4:4 format as needed for the limitations of claim 1. 
Lim, in a similar field of endeavor, teaches when the one or more processors generate the coding unit for the chroma component in the YUV 4:4:4 format (see Lim paragraph 8 regarding image decoding method, paragraph 77 regarding triangular prediction units, and paragraph 565 regarding sampling ratios of color components such as 4:4:4 and 4:2:0 and the understanding of how to deal with the differences in the component block sizes. In combination with Liao, it would be obvious to apply weighting values as those for the 4 size luminance block to 4 sized chrominance value blocks without undue experimentation.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Liao to include the teaching of Lim by applying the weight values as those for the 4 size luminance block as taught by Liao to 4 sized chrominance value blocks of Lim. This would be able to be achieved by one of ordinary skill in the art without undue experimentation. 
One would be motivated to combine these teachings in order to provide encoding and decoding teachings relevant to prediction modes utilizing triangular coding units (see Lim paragraphs 77 and 565). 
Regarding claim 2, the combination of Liao and Lim teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Liao and Lim teaches wherein determining weighted averages comprises determining a pixel value P of the predicted block by calculating: 
P = (2/8)P1+ (6/8)P2
wherein P1 is a first reference pixel value of a first collocated motion compensated pixel of the first triangle-shaped partition and wherein P2 is a second reference pixel value of a second collocated motion compensated pixel of the second triangle-shaped partition (see Liao page 2 paragraphs 2-5 and figure 3 regarding weighting factors for P1 and P2 including the above ratio).
Regarding claim 3, the combination of Liao and Lim teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Liao and Lim teaches wherein determining weighted averages comprises determining a pixel value P of the predicted block by calculating: 
P = (4/8)P1+ (4/8)P2
wherein P1 is a first reference pixel value of a first collocated motion compensated pixel of the first triangle-shaped partition and wherein P2 is a second reference pixel value of a second collocated motion compensated pixel of the second triangle-shaped partition (see Liao page 2 paragraphs 2-5 and figure 3 regarding weighting factors for P1 and P2 including the above ratio).
Regarding claim 4, the combination of Liao and Lim teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein determining weighted averages comprises determining a pixel value P of the predicted block by calculating: 
P = (6/8)P1+ (2/8)P2
wherein P1 is a first reference pixel value of a first collocated motion compensated pixel of the first triangle-shaped partition and wherein P2 is a second reference pixel value of a second collocated motion compensated pixel of the second triangle-shaped partition (see Liao page 2 paragraphs 2-5 and figure 3 regarding weighting factors for P1 and P2 including the above ratio).
Regarding claim 5, the combination of Liao and Lim teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Liao and Lim teaches wherein determining weighted averages comprises determining a pixel value P of the predicted block by calculating: 
P = (1/8)P1+ (7/8)P2
wherein P1 is a first reference pixel value of a first collocated motion compensated pixel of the first triangle-shaped partition and wherein P2 is a second reference pixel value of a second collocated motion compensated pixel of the second triangle-shaped partition (see Liao page 2 paragraphs 2-5 and figure 3 regarding weighting factors for P1 and P2 including the above ratio).
Regarding claim 6, the combination of Liao and Lim teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Liao and Lim teaches wherein determining weighted averages comprises determining a pixel value P of the predicted block by calculating: 
P = (7/8)P1+ (1/8)P2
wherein P1 is a first reference pixel value of a first collocated motion compensated pixel of the first triangle-shaped partition and wherein P2 is a second reference pixel value of a second collocated motion compensated pixel of the second triangle-shaped partition (see Liao page 2 paragraphs 2-5 and figure 3 regarding weighting factors for P1 and P2 including the above ratio).
Regarding claim 7, the combination of Liao and Lim teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Liao and Lim teaches comprising: 
decoding, by the one or more processors, a residual block for the block of video data; and combining, by the one or more processors, the predicted block and the residual block to decode the block of video data (see Lim paragraph 121 regarding residual block and prediction block for decoding process).
One would be motivated to combine these teachings in order to provide encoding and decoding teachings relevant to prediction modes utilizing triangular coding units (see Lim paragraphs 77 and 565). 
Regarding claim 8, the combination of Liao and Lim teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Liao and Lim teaches comprising: 
generating, by the one or more processors, a residual block for the block of video data based on differences between the block of video data and the predicted block; and encoding, by the one or more processors, the residual block (see Lim paragraph 121 regarding residual block and prediction block for decoding process).

Regarding claim 9, Liao teaches generate a coding unit for a chroma component of a block of video data in a YUV 4:4:4 format or in a YUV 4:2:0 format (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding coding unit in YUV 4:2:0 format, as evidenced by the smaller scale CU of the chrominance samples); 
split the coding unit for the chroma component into a first triangle- shaped partition and a second triangle-shaped partition based on enabling of a triangular prediction unit mode (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode); and 
apply pixel blending using a set of weights for the YUV 4:2:0 format to generate a predicted block for the chroma component when the one or more processors generate the coding unit for the chroma component in the YUV 4:2:0 format (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode and blending with weighting factor groups for YUV 4:2:0 format)
wherein, to apply pixel blending, the one or more processors are configured to determine weighted averages, using the set of weights for the YUV 4:2:0 format, of collocated motion compensated pixels of the first triangle-shaped partition and the second triangle-shaped partition based on motion information of the first triangle-shaped partition and the second triangle-shaped partition, respectively (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode and blending with 
However, Liao does not explicitly teach applying the prediction process to YUV 4:4:4 format as needed for the limitations of claim 9. 
Lim, in a similar field of endeavor, teaches A device for processing video data, the device comprising: 
a memory configured to store video data (see Lim paragraph 706 regarding memory); and 
one or more processors implemented in circuitry (see Lim paragraph 706 regarding computer implementation) and configured to:
when the one or more processors generate the coding unit for the chroma component in the YUV 4:4:4 format (see Lim paragraph 8 regarding image decoding method, paragraph 77 regarding triangular prediction units, and paragraph 565 regarding sampling ratios of color components such as 4:4:4 and 4:2:0 and the understanding of how to deal with the differences in the component block sizes. In combination with Liao, it would be obvious to apply weighting values as those for the 4 size luminance block to 4 sized chrominance value blocks without undue experimentation.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Liao to include the teaching of Lim by applying the weight values as those for the 4 size luminance block as taught by Liao to 4 sized chrominance value blocks of Lim. This would be able to be achieved by one of ordinary skill in the art without undue experimentation. 

Dependent claims 10-16 are analogous in scope to claims 2-8, and are rejected according to the same reasoning.
Regarding claim 17, the combination of Liao and Lim teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Liao and Lim teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (see Lim paragraph 706 regarding computer).
One would be motivated to combine these teachings in order to provide encoding and decoding teachings relevant to prediction modes utilizing triangular coding units (see Lim paragraphs 77 and 565). 
Regarding claim 18 Liao teaches generate a coding unit for a chroma component of a block of video data in a YUV 4:4:4 format or in a YUV 4:2:0 format (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding coding unit in YUV 4:2:0 format, as evidenced by the smaller scale CU of the chrominance samples); 
split the coding unit for the chroma component into a first triangle-shaped partition and a second triangle-shaped partition based on enabling of a triangular prediction unit mode (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode); and 
apply pixel blending using a set of weights for the YUV 4:2:0 format to generate a predicted block for the chroma component when the one or more processors generate the coding unit for the chroma component in the YUV 4:2:0 format (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode and blending with weighting factor groups for YUV 4:2:0 format)
wherein the instructions that cause the one or more processors to apply pixel blending cause the one or more processors to determine weighted averages, using the set of weights for the YUV 4:2:0 format, of collocated motion compensated pixels of the first triangle-shaped partition and the second triangle-shaped partition based on motion information of the first triangle-shaped partition and the second triangle-shaped partition, respectively (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode and blending with weighting factor groups for YUV 4:2:0 format of mirror located pixel values based on the motion vector differences between the triangle).
However, Liao does not explicitly teach applying the prediction process to YUV 4:4:4 format as needed for the limitations of claim 18. 
Lim, in a similar field of endeavor, teaches A computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to (see Lim paragraph 706 regarding computer readable medium and processors):
when the one or more processors generate the coding unit for the chroma component in the YUV 4:4:4 format (see Lim paragraph 8 regarding image decoding method, paragraph 77 regarding triangular prediction units, and paragraph 565 regarding sampling ratios of color components such as 4:4:4 and 4:2:0 and the understanding of how to deal with the differences in the component block sizes. In combination with Liao, it would be obvious to apply weighting values as those for the 4 size luminance block to 4 sized chrominance value blocks without undue experimentation.).

One would be motivated to combine these teachings in order to provide encoding and decoding teachings relevant to prediction modes utilizing triangular coding units (see Lim paragraphs 77 and 565). 
Regarding claim 19, Liao teaches means for generating a coding unit for a chroma component of a block of video data in a YUV 4:4:4 format or in a YUV 4:2:0 format (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding coding unit in YUV 4:2:0 format, as evidenced by the smaller scale CU of the chrominance samples- it is obvious that this may be implemented by a processor in combination with Lim); 
means for splitting the coding unit for the chroma component into a first triangle-shaped partition and a second triangle-shaped partition based on enabling of a triangular prediction unit mode (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode- it is obvious that this may be implemented by a processor in combination with Lim); and 
means for applying pixel blending using a set of weights for the YUV 4:2:0 format to generate a predicted block for the chroma component when the one or more processors generate the coding unit for the chroma component in the YUV 4:2:0 format (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode 
wherein the means for applying pixel blending comprises means for determining weighted averages, using the set of weights for the YUV 4:2:0 format, of collocated motion compensated pixels of the first triangle-shaped partition and the second triangle-shaped partition based on motion information of the first triangle-shaped partition and the second triangle-shaped partition, respectively (see Liao page 1 Introduction to page 2 paragraph 5 and figure 3 regarding triangle splitting prediction mode and blending with weighting factor groups for YUV 4:2:0 format of mirror located pixel values based on the motion vector differences between the triangle).
However, Liao does not explicitly teach applying the prediction process to YUV 4:4:4 format as needed for the limitations of claim 19. 
Lim, in a similar field of endeavor, teaches A device for coding video data (see Lim paragraph 706 regarding device), the device comprising:
when the one or more processors generate the coding unit for the chroma component in the YUV 4:4:4 format (see Lim paragraph 8 regarding image decoding method, paragraph 77 regarding triangular prediction units, and paragraph 565 regarding sampling ratios of color components such as 4:4:4 and 4:2:0 and the understanding of how to deal with the differences in the component block sizes. In combination with Liao, it would be obvious to apply weighting values as those for the 4 size luminance block to 4 sized chrominance value blocks without undue experimentation.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Liao to include the teaching of 
One would be motivated to combine these teachings in order to provide encoding and decoding teachings relevant to prediction modes utilizing triangular coding units (see Lim paragraphs 77 and 565). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483